           Case 1:19-cv-03302-VSB Document 37 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 ORLANDO MARTINEZ,                                         :
                                                           :                        9/8/2020
                                         Plaintiff,        :
                                                           :
                            -against-                      :         19-CV-3302 (VSB)
                                                           :
 BUDO MAINTENANCE CORP., et al.,                           :              ORDER
                                                           :
                                          Defendants. :
 --------------------------------------------------------- X


VERNON S. BRODERICK, United States District Judge:

        On November 3, 2019, the parties filed a joint motion to approve their proposed

settlement agreement in this Fair Labor Standards Act (“FLSA”) case. Parties may not privately

settle FLSA claims with prejudice absent the approval of the district court or the Department of

Labor. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 200 (2d Cir. 2015). In the

absence of Department of Labor approval, the parties must satisfy this Court that their settlement

is “fair and reasonable.” Velasquez v. SAFI-G, Inc., No. 15-CV-3068, 2015 WL 5915843, at *1

(S.D.N.Y. Oct. 7, 2015). Accompanying the proposed agreement was a letter outlining the

details of the agreement. One of the many factors I consider in determining whether to approve a

settlement under Cheeks is the maximum potential recovery for all of Plaintiff’s claims. The

parties failed to provide that information. Therefore, I am unable to assess whether the

settlement is fair and reasonable. The parties have also failed to provide time records and

information related to attorneys’ fees. Accordingly, it is hereby,

        ORDERED that the parties are directed to file a supplemental letter outlining Plaintiff’s

maximum potential recovery for all of Plaintiff’s claims, as well as Plaintiff’s counsel’s time
          Case 1:19-cv-03302-VSB Document 37 Filed 09/08/20 Page 2 of 2




records supporting the request for attorneys’ fees, within twenty-one (21) days of the filing of

this Order.

SO ORDERED.

 Dated:       September 8, 2020
              New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                                 2
